Citation Nr: 1748072	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-33 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher rating for ischemic heart disease, currently rated as 10 percent disabling, from August 31, 2010; 30 percent from February 9, 2013; and 60 percent from June 8, 2013.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to ischemic heart disease.

3.  Whether a notice of disagreement received on November 22, 2013, with a rating decision denying service connection for posttraumatic stress disorder (PTSD) was timely.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective prior to June 8, 2013.



REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2011, the RO granted service connection for ischemic heart disease, assigning a 10 percent rating, effective August 31, 2010.  Later rating decisions in July 2013 and January 2016 granted entitlement to higher ratings of 30 percent, effective February 9, 2013; and 60 percent, effective June 8, 2013, respectively.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO denied service connection for erectile dysfunction in May 2011.  A May 2014 VA RO decision found that a November 22, 2013 notice of disagreement was untimely in appealing a November 20, 2012 rating decision that denied service connection for PTSD.

The issue of entitlement to a TDIU prior to June 8, 2013 has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as part of the Veteran's initial rating claim for ischemic heart disease, filed in August 2010.  

The Veteran requested a Board hearing, but cancelled this request in January 2017.

The issues of an increased rating for ischemic heart disease, whether new and material evidence has been received to reopen a claim of service connection for PTSD, and entitlement to a TDIU prior to June 8, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed erectile dysfunction is secondary to his service-connected ischemic heart disease.

2.  A notice of disagreement postmarked on November 20, 2013, and received November 22, 2013, was sent in response to a November 20, 2012 rating decision, which denied service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2.  The Veteran's notice of disagreement, postmarked on November 20, 2013, and received on November 22, 2013, is timely. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Erectile Dysfunction

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran and his wife have consistently maintained that the Veteran's erectile dysfunction started at the time of his heart problems.  See, e.g., May 10, 2011 Statements in Support of Claim, VA-Forms 21-4138.  On the Ischemic Heart Disease Disability Benefits Questionnaire, received October 8, 2010, he stated that he was diagnosed with ischemic heart disease in 2002.

A September 2010 private medical statement was submitted from a urologist noting that the Veteran had been evaluated and treated at their office for hypogonadal symptoms and erectile dysfunction.  It was the doctor's opinion that the Veteran's erectile dysfunction was secondary to both his hypogonadal state, and his severe vascular disease, including coronary artery disease, which had required multiple stents, angioplasty, and medication.  The doctor stated that the majority of the issue was due to the Veteran's vascular disease.

An April 2011 VA examination report notes that the Veteran's onset of coronary artery disease was in 2002 and that his erectile dysfunction also was diagnosed in 2002.  The examiner found that the erectile dysfunction was less likely as not caused by or permanently aggravated by the service-connected ischemic heart condition.  The rationale was that the onset of the erectile dysfunction was prior to the diagnosis of coronary artery disease; documented hypogonadal state required testosterone injections; and medical literature documented that hypogonadism was the cause of erectile dysfunction and did not document that erectile dysfunction was a secondary complication of a heart condition.

The Veteran submitted a statement in August 2011 essentially noting that he was not satisfied with the examination provided in April 2011, because the examiner did not examine him and was very cursory and dismissive of the Veteran.  The Veteran's representative also submitted a statement referring to a service treatment record entry noting that the Veteran had psychological problems involving sensation in his penis in February 1967.

The Veteran underwent another VA examination April 2014.  The examiner noted the entry in the service treatment records in February 1967, but found that the Veteran's erectile dysfunction was not caused by his military service, because, as per the Veteran's urologist, the Veteran was known to have hypogonadism requiring the use of testosterone patches.  Further, the examiner noted that the Veteran's atherosclerotic heart disease did not cause his erectile dysfunction.  The examiner noted that while both conditions (atherosclerotic heart disease and erectile dysfunction) may have the same risk factors, there was no evidence in the medical literature that atherosclerotic heart disease actually caused erectile dysfunction.

In reviewing the evidence of record, there is no reason shown to value the VA medical opinions provided in April 2011 and April 2014 over the private medical opinion from the urologist in September 2010.  The April 2011 VA examiner based the opinion why the erectile dysfunction was not due to the heart disease, in part, on the fact that the onset of the erectile dysfunction was prior to the onset of the heart disease.  However, the examiner also acknowledged that both disabilities started in 2002.  Thus, there seems to be some inconsistencies in the April 2011 opinion, which undermine its probative value.  The April 2014 VA medical opinion noted that the Veteran's urologist determined that the Veteran had hypogonadism, but the examiner did not address in the opinion that the urologist also determined that the Veteran's erectile dysfunction was also caused by the coronary artery disease.  The April 2014 opinion also is incomplete, as the examiner does not address whether the erectile dysfunction was aggravated by the coronary artery disease.

The September 2010 private medical opinion noted that the Veteran's erectile dysfunction was secondary to both his hypogonadal state and his severe vascular disease, including coronary artery disease.  Although the Veteran's hypogonadism is not a service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As the private urologist determined that the majority of the problem of the erectile dysfunction was due to his vascular disease, including his coronary artery disease, the opinion is favorable to the Veteran's claim.

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the erectile dysfunction is proximately due to the service-connected ischemic heart disease.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for erectile dysfunction is granted.

The Veteran's service connection claim for erectile dysfunction has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Timeliness of Notice of Disagreement (NOD) 

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The record is clear.  A November 20, 2012 rating decision denied service connection for dysthymia and chronic alcoholism, also claimed as PTSD.  It was noted that a previously unappealed rating decision dated in November 2008 had denied service connection for PTSD.  The Veteran was provided notice of this determination by VA letter dated November 20, 2012.  The Veteran filed an NOD received November 22, 2013, with a type-written date of November 20, 2013.  (See Notice of Disagreement, VA-Form 21-0958).  

Although the Veteran's NOD was received two days past the date within which he was required to file such document, it is deemed timely under 38 C.F.R. § 20.305 (a) (the "mailbox rule" provision allowing a postmark date to be presumed to be five days prior to the date of receipt of the document by VA.).  In addition, there is a copy of a U.S. Postal Service receipt in the record noting that the Veteran mailed the NOD on November 20, 2013, with priority mail 2-day to be scheduled for delivery on November 22, 2013.  The regulation states that a response post-marked prior to expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a).  As such, the Board considers the Veteran's NOD to be timely, and will proceed with consideration of his appeal.  However, this issue must be remanded for further development by the RO.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to ischemic heart disease is granted.

A notice of disagreement received on November 22, 2013, with a rating decision denying service connection for posttraumatic stress disorder, was timely, and the appeal as to this issue is granted.


REMAND

The Veteran has notified VA of additional treatment for his ischemic heart disease; but there is no evidence that any efforts have been made to obtain these records.  Specifically, the Veteran submitted VA Forms-21-4142 on July 28, 2014, noting treatment for coronary artery disease from August 2013 to present, including an emergency department visit and overnight stay from January to February 2014.  Efforts must be made on remand to obtain these records.  In addition, since the Veteran was last evaluated for compensation and pension purposes for his ischemic heart disease in June 2013, and has since reportedly gone to the emergency department from January to February 2014, it appears that his coronary artery disease may have worsened.  Thus, additional examination is warranted to assess the present severity of his heart disability.  

As for the claim for a TDIU raised as part of the increased rating claim for ischemic heart disease, although the Veteran was granted entitlement to a TDIU, effective June 8, 2013, the Veteran noted on his formal TDIU claim in June 2013 that he had been unemployed since 2004 due to his heart disability.  Since the Veteran's ischemic heart disease was service connected, effective the date of his claim on August 31, 2010, a medical opinion is warranted to assess whether the Veteran was unemployable due to his heart disability prior to June 8, 2013.  As the Veteran does not (presently) meet the schedular criteria for a TDIU prior to June 8, 2013, the TDIU claim must be considered under the provisions of 38 C.F.R. § 4.16 (b).

With regard to the issue of whether new and material evidence has been received to reopen a service connection claim for PTSD, the Board finds that the Veteran's NOD was timely.  Therefore, a statement of the case (SOC) as to this claim must be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and sign the proper release form for any additional, recent treatment he has received for his ischemic heart disease/coronary artery disease.  Note: the Veteran submitted VA Forms-21-4142 on July 28, 2014, noting treatment for coronary artery disease from August 2013 to present, including an emergency department visit and overnight stay from January to February 2014.  If the Veteran complies, make reasonable efforts to obtain copies of these records.  If any efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Associate with the claims file any additional VA treatment records from the VAMC in Detroit dated since February 2017 pertinent to the claims on appeal.

4.  Thereafter, arrange for the Veteran to be scheduled for a VA heart evaluation to determine the current severity of his ischemic heart disease.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected ischemic heart disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The VA examiner is requested to provide an opinion as to the functional impairment due to the Veteran's service-connected ischemic heart disease.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's ischemic heart disease, if possible, prior to June 8, 2013.

5.  Consider whether any referral for extraschedular consideration is warranted for TDIU prior to June 8, 2013.

6.  Provide the Veteran with an SOC regarding the issue of whether new and material evidence has been received to reopen a service connection claim for PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

7.  Finally, readjudicate the claims on appeal with consideration of all pertinent evidence added to the file and scanned into VBMS/Virtual VA records since the last SOC and SSOC in January 2016.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


